Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spengler, U.S. Patent No. 6,287,678 in view of Hanada et al, U.S. Patent No. 6,565,795,  Gates et al, U.S. Patent No. 4,304,810 and  Spengler et al, U.S. Patent NO. 5,709,925, hereinafter, Spengler2.  
Spengler discloses a composite structural panel comprising g a thermoplastic foam core layer sandwiched between two fiber-reinforced thermoplastic composite outer layers. See col. 2, lines 31-63.   The two fiber-reinforced composite layers correspond to the claimed first and second cover layers.  The structure may further comprise an outer decorative fabric or film laminated on an exterior surface.  See col. 3, lines 6-13.  The layers are combined via molding 
Spengler differs from the claimed invention because it does not disclose that the foam layer is PET foam.
However, Hanada et al discloses the foam layer in a molded article for use in forming automobile interior parts can comprise polyethylene, polypropylene or PET.  See col. 3, lines 48-55.
Therefore, it would have been obvious to have employed another well-known and useful thermoplastic resin as the resin for the foam layer in Spengler in view of its art recognized suitability for this intended purpose. 
Spengler differs from the claimed invention because it does not disclose differential pressing to provide a higher density region in the core layer.
However, Gates et al discloses that foam structures can be compressed to make them more dense in certain regions in order to make them stronger.  See col. 1, lines 46-61.  Gates teaches that areas suitable for having the density increased include joining areas.  See col. 2, lines 1-5.  Gates teaches employing a pressing means such as a piston which is equated with the claimed pressing tool in order to increase the density of certain regions.  See col. 2, lines 42-65; cols. 3-4.  
Therefore, it would have been obvious to one of ordinary skill in the art to have increased the density at certain regions of the foam of Spengler as taught by Gates in order to strengthen those areas.  
Spengler differs from the claimed invention because it does not disclose employing friction welding to join the composite component to another plastic structure.
However, Spengler2, teaches at col. 2, lines 56-60, that it was known to employ friction welding to join multi-layered laminated bodies for use in automotive interiors and trims to other components of the automobile interior.  
Therefore, it would have been obvious to have employed the known means of friction welding to join the structure of Spengler to other plastic components, in view of the teaching of Spengler2 that friction welding was a well-known way of joining such components.  
With regard to the particular temperatures and welding amplitude employed, it would have been obvious to one of ordinary skill in the art to have selected the optimum processing conditions which produced a strong bond between the layers. Further, once the PET foam of  Hanada was provided in the structure of Spengler, it is reasonable to presume that there would be the same difference in melting temperatures between the core and cover layers of PET and fiber reinforced polypropylene.  
Applicant’s arguments filed 12/23/20 have been fully considered but are moot in view of the new grounds of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789